              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 1 of 33



 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue, 15th Floor
     Los Angeles, California 90024
 3
     Telephone: (310) 405-7190
 4   E-mail: jpafiti@pomlaw.com

 5   Attorney for Plaintiff
 6   [Additional Counsel on Signature Page]
 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                                         )
     CHRISTOPHER VATAJ, Individually and                   )
11   On Behalf of All Others Similarly Situated,           )   Case No.
                                                           )
12                                        Plaintiff,       )
                                                           )
13                                                         )   CLASS ACTION
                              v.
                                                           )
14                                                         )   COMPLAINT FOR VIOLATIONS OF THE
     WILLIAM D. JOHNSON, JOHN R. SIMON,                    )   FEDERAL SECURITIES LAWS
15   GEISHA WILLIAMS, and JASON P.                         )
     WELLS,                                                )   DEMAND FOR JURY TRIAL
16                                                         )
                                                           )
17                                      Defendants.        )
                                                           )
18

19
20

21

22

23

24

25

26
27

28
                                                       1
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                  Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 2 of 33



 1           Plaintiff Christopher Vataj (“Plaintiff”), individually and on behalf of all other persons

 2   similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against
 3
     Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s
 4
     own acts, and information and belief as to all other matters, based upon, inter alia, the
 5
     investigation conducted by and through Plaintiff’s attorneys, which included, among other
 6
     things, a review of the Defendants’ public documents, conference calls and announcements made
 7

 8   by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

 9   press releases published by and regarding PG&E Corporation (“PG&E” or the “Company”),
10   analysts’ reports and advisories about the Company, and information readily obtainable on the
11
     Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set
12
     forth herein after a reasonable opportunity for discovery.
13
                                       NATURE OF THE ACTION
14

15           1.       This is a federal securities class action on behalf of a class consisting of all

16   persons other than Defendants who purchased or otherwise acquired PG&E securities between

17   December 11, 2018, and October 11, 2019, both dates inclusive (the “Class Period”), seeking to
18   recover damages caused by Defendants’ violations of the federal securities laws and to pursue
19
     remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
20
     Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top
21
     officials.
22

23           2.       PG&E Corporation was incorporated in 1905 and is based in San Francisco,

24   California. The Company, through its subsidiary, Pacific Gas and Electric Company (“Pacific

25   Gas”), engages in the sale and delivery of electricity and natural gas to residential, commercial,
26
     industrial, and agricultural customers in northern and central California of the United States.
27

28
                                                      2
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                  Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 3 of 33



 1           3.       PG&E’s electricity distribution network consists of approximately 107,000 circuit

 2   miles of distribution lines, fifty transmission switching substations, and 769 distribution
 3
     substations. The Company’s electricity transmission network comprises approximately 18,000
 4
     circuit miles of interconnected transmission lines and eighty-four electric transmission
 5
     substations. The Company’s natural gas system consists of approximately 43,100 miles of
 6
     distribution pipelines, approximately 6,400 miles of backbone and local transmission pipelines,
 7

 8   and various storage facilities. Additionally, the Company also owns and operates nuclear,

 9   hydroelectric, fossil fuel-fired, and solar electricity generation facilities.
10           4.       On January 29, 2019, PG&E filed a voluntary petition for reorganization under
11
     Chapter 11 in the U.S. Bankruptcy Court for the Northern District of California. The Chapter 11
12
     petition followed in the wake of multiple high-profile lawsuits against PG&E related to widely
13
     publicized and catastrophic wildfire incidents that occurred in California in 2015, 2017, and
14

15   2018. The incidents were faulted to PG&E, whose alleged misconduct apparently caused the

16   Company’s equipment to ignite the wildfires. PG&E is facing $30 billion in liabilities in

17   connection with the wildfires.
18           5.       Following the wildfire incidents, PG&E began periodically initiating rolling
19
     power outages across its customers’ facilities and service areas. The blackouts were intended to
20
     reduce the risk of future wildfire events and scheduled for times when dangerous weather
21
     conditions exacerbated chances of further wildfires occurring.
22

23           6.       Throughout the Class Period, Defendants made materially false and misleading

24   statements regarding the Company’s business, operational and compliance policies. Specifically,

25   Defendants made false and/or misleading statements and/or failed to disclose that: (i) PG&E’s
26
     purportedly enhanced wildfire prevention and safety protocols and procedures were inadequate
27
     to meet the challenges for which they were ostensibly designed; (ii) as a result, PG&E was
28
                                                         3
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 4 of 33



 1   unprepared for the rolling power cuts the Company implemented to minimize wildfire risk; and

 2   (iii) as a result, the Company’s public statements were materially false and misleading at all
 3
     relevant times.
 4
            7.         On October 12, 2019, the New York Times published an article reporting on
 5
     PG&E’s efforts to deal with the rolling power cuts it had implemented in California aimed at
 6
     minimizing wildfire risk.         The article reported, among other issues, that “PG&E’s
 7

 8   communications and computer systems faltered, and its website went down as customers tried to

 9   find out whether they would be cut off or spared.” According to the article, “[a]s the company
10   struggled to tell people what areas would be affected and when, chaos and confusion unspooled
11
     outside. Roads and businesses went dark without warning, nursing homes and other critical
12
     services scrambled to find backup power and even government agencies calling the company
13
     were put on hold for hours.”
14

15          8.         On this news, PG&E’s stock price fell $0.35 per share, or 4.36%, to close at $7.67

16   per share on October 14, 2019, the following trading day.

17          9.         On October 23, 2019, it was reported that as a last resort to prevent additional
18   wildfires PG&E began shutting off power to 179,000 homes and businesses in 17 northern and
19
     central California counties.
20
            10.        Following this news, PG&E’s stock price fell $1.00 per share, or 12.2%, to close
21
     at $7.20 on October 24, 2019.
22

23          11.        As a result of Defendants’ wrongful acts and omissions, and the precipitous

24   decline in the market value of the Company’s securities, Plaintiff and other Class members have

25   suffered significant losses and damages.
26
27

28
                                                       4
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 5 of 33



 1                                     JURISDICTION AND VENUE

 2          12.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of
 3
     the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by
 4
     the SEC (17 C.F.R. § 240.10b-5).
 5
            13.     This Court has jurisdiction over the subject matter of this action pursuant to 28
 6
     U.S.C. § 1331 and Section 27 of the Exchange Act.
 7

 8          14.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

 9   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). PG&E is headquartered in this Judicial
10   District, Defendants conduct business in this Judicial District, and a significant portion of
11
     Defendants’ activities took place within this Judicial District.
12
            15.     In connection with the acts alleged in this complaint, Defendants, directly or
13
     indirectly, used the means and instrumentalities of interstate commerce, including, but not
14

15   limited to, the mails, interstate telephone communications, and the facilities of the national

16   securities markets.

17                                                PARTIES
18          16.     Plaintiff, as set forth in the attached Certification, acquired PG&E securities at
19
     artificially inflated prices during the Class Period and was damaged upon the revelation of the
20
     alleged corrective disclosures.
21
            17.     Defendant William “Bill” D. Johnson (“Johnson”) has served as PG&E’s Chief
22

23   Executive Officer (“CEO”) and President since May 2, 2019.

24          18.     Defendant John R. Simon (“Simon”) was named as PG&E’s Interim CEO on

25   January 13, 2019. Simon served in this role since January 13, 2019, following the resignation of
26
     Defendant Geisha Williams (“Williams”), and while the Company was searching for a new
27
     CEO. Simon stepped down from the role of Interim CEO following the Company’s decision to
28
                                                       5
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 6 of 33



 1   name Defendant Johnson as CEO. Simon currently serves as PG&E’s Executive Vice President,

 2   Law, Strategy and Policy.
 3
             19.     Defendant Williams served as PG&E’s CEO from before the start of the Class
 4
     Period until January 13, 2019, when she stepped down from her role as CEO and resigned from
 5
     the Boards of both PG&E and Pacific Gas.
 6
             20.     Defendant Jason P. Wells (“Wells”) has served as PG&E’s Chief Financial
 7

 8   Officer at all relevant times.

 9           21.     Defendants Johnson, Simon, Williams, and Wells are sometimes referred to
10   herein as the “Individual Defendants.”
11
             22.     The Individual Defendants possessed the power and authority to control the
12
     contents of PG&E’s SEC filings, press releases, and other market communications.             The
13
     Individual Defendants were provided with copies of PG&E’s SEC filings and press releases
14

15   alleged herein to be misleading prior to or shortly after their issuance and had the ability and

16   opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

17   with PG&E, and their access to material information available to them but not to the public, the
18   Individual Defendants knew that the adverse facts specified herein had not been disclosed to and
19
     were being concealed from the public, and that the positive representations being made were
20
     then materially false and misleading.      The Individual Defendants are liable for the false
21
     statements and omissions pleaded herein.
22

23                                    SUBSTANTIVE ALLEGATIONS

24                                              Background

25           23.     PG&E is a California-registered corporation with its principal executive offices
26
     located at 77 Beale Street, P.O. Box 770000, San Francisco, California 94177.            PG&E’s
27

28
                                                     6
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 7 of 33



 1   securities trade in an efficient market on the New York Stock Exchange (“NYSE”) under the

 2   ticker symbol “PCG.”
 3
             24.     PG&E Corporation was incorporated in 1905 and is based in San Francisco,
 4
     California. The Company, through its subsidiary, Pacific Gas, engages in the sale and delivery
 5
     of electricity and natural gas to residential, commercial, industrial, and agricultural customers in
 6
     northern and central California of the United States.
 7

 8           25.     PG&E’s electricity distribution network consists of approximately 107,000 circuit

 9   miles of distribution lines, fifty transmission switching substations, and 769 distribution
10   substations. The Company’s electricity transmission network comprises approximately 18,000
11
     circuit miles of interconnected transmission lines and eighty-four electric transmission
12
     substations. The Company’s natural gas system consists of approximately 43,100 miles of
13
     distribution pipelines, approximately 6,400 miles of backbone and local transmission pipelines,
14

15   and various storage facilities. Additionally, the Company also owns and operates nuclear,

16   hydroelectric, fossil fuel-fired, and solar electricity generation facilities.

17           26.     On January 29, 2019, PG&E filed a voluntary petition for reorganization under
18   Chapter 11 in the U.S. Bankruptcy Court for the Northern District of California. The Chapter 11
19
     petition followed in the wake of multiple high-profile lawsuits against PG&E related to widely
20
     publicized and catastrophic wildfire incidents that occurred in California in 2015, 2017, and
21
     2018. The incidents were faulted to PG&E, whose alleged misconduct apparently caused the
22

23   Company’s equipment to ignite the wildfires. PG&E is facing $30 billion in liabilities in

24   connection with the wildfires.

25           27.     Following the wildfire incidents, PG&E began periodically initiating rolling
26
     power outages across its customers’ facilities and service areas. The blackouts were intended to
27

28
                                                         7
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 8 of 33



 1   reduce the risk of future wildfire events and scheduled for times when dangerous weather

 2   conditions exacerbated chances of further wildfires occurring.
 3
             Materially False and Misleading Statements Issued During the Class Period
 4
            28.      The Class Period begins on December 11, 2018. On December 10, 2018, during
 5
     after-market hours, PG&E issued a press release announcing its enhanced wildfire prevention
 6
     and safety efforts (the “December 10, 2018 Press Release”). The December 10, 2018 Press
 7

 8   Release touted that PG&E would “be implementing a series of additional precautionary measures

 9   intended to further decrease wildfire threats in communities that are at higher risk of wildfires,”
10   including, in relevant part:
11
            •     Implementing a series of additional safety measures, including expanded
12                inspections and other safety precautions intended to further reduce wildfire
                  threats throughout its service area[.]
13

14
                                                     ***
15
            •     Detailed and Enhanced Inspections of Electric Infrastructure: Conducting
16                detailed safety inspections of more than 5,500 miles of transmission lines
                  (consisting of approximately 50,000 transmission poles and towers in high
17                fire-threat areas), in addition to routine inspections and maintenance . . . . If
                  any issues are identified as a potential risk to public safety, PG&E will take
18
                  action to address them right away. PG&E also plans to begin similar
19                inspections of its distribution lines in high fire-threat areas in early 2019.

20                                                   ***
21          •     More Real-Time Monitoring and Intelligence: As shared in early November
22                and a part of the company’s 2020 General Rate Case, expanding PG&E’s
                  weather station network to enhance weather forecasting and modeling. By
23                2022, PG&E will add approximately 1,300 new weather stations, a density of
                  one station roughly every 20 miles in the high fire-risk areas. In addition,
24                PG&E plans to install nearly 600 new, high definition cameras in high fire-
                  threat areas by 2022, increasing coverage across high fire-risk areas to more
25
                  than 90 percent.
26
            29.      Additionally, the December 10, 2018 Press Release touted that “PG&E will be
27
     expanding and enhancing its system-wide Community Wildfire Safety Program (CWSP), which
28
                                                       8
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 9 of 33



 1   was implemented following the 2017 wildfires as an additional set of precautionary measures

 2   intended to further reduce wildfire threats,” and that “[t]hese new safety and operational actions
 3
     and enhancements are designed to enhance current safety measures, as well as further inspect
 4
     and harden the electric system.”
 5
            30.       The December 10, 2018 Press Release also quoted the Company’s then-CEO,
 6
     Defendant Williams, who assured investors that PG&E was taking the necessary steps and
 7

 8   “acting decisively” to address wildfire-related threats, and was committed to working with

 9   regulators, state leaders, and customers to make the communities the Company served safer.
10   Specifically, as quoted in the December 10, 2018 Press Release, Defendant Williams stated, in
11
     relevant part:
12
            As Californians, we are all faced with the devastating realities of extreme weather
13          and the growing wildfire threat. In recent years, we’ve made significant changes
            and additions to our business to combat these weather events, but the climate is
14          changing faster. All of us at PG&E are determined to enact additional safety
15          measures and initiatives that will help further reduce the risk of wildfires and keep
            customers and communities safe . . . . We are acting decisively now to address
16          these real and growing threats, and we are committed to working together with
            our regulators, state leaders and customers to consider what additional wildfire
17          safety efforts we can all take to make our communities safer.
18          31.       A few days later, on December 13, 2018, PG&E issued another press release
19
     announcing the Company’s proposed critical investments to enhance wildfire safety and help
20
     reduce wildfire risk (the “December 13, 2018 Press Release”). According to the December 13,
21
     2018 Press Release, and as “[r]eflecting the company’s commitment to address the growing
22

23   threat of wildfires, PG&E . . . propos[ed] a series of important additional safety investments as

24   part of its 2020 General Rate Case” (the “GRC”), which the Company submitted to the CPUC

25   [California Public Utility Commission] on the same date, “to help further protect the 16 million
26
     people it serves.” Further, Defendants touted that the GRC “include[d] additional precautionary
27
     measures implemented after the 2017 and 2018 wildfires to help further reduce wildfire threats,”
28
                                                     9
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 10 of 33



 1   and that “[s]uch measures will help bolster wildfire prevention, risk monitoring and emergency

 2   response; add new and enhanced safety measures; increase vegetation management; and
 3
     harden PG&E’s electric system to help further reduce wildfire risk.” (Emphasis added).1
 4
               32.    Additionally, the December 13, 2018 Press Release quoted Steve Malnight,
 5
     PG&E’s Senior Vice President of Energy Supply and Policy, who assured investors “[w]e
 6
     understand and embrace our responsibility to safely provide electricity and gas to the
 7

 8   communities we have the privilege to serve,” and that “[a]s California experiences more frequent

 9   and intense wildfires and other extreme weather events, we must take necessary, bold and urgent
10   steps to protect our customers. The prudent investments we are proposing will help build a safer
11
     and more resilient energy system for the future[.]”
12
               33.    On January 4, 2019, PG&E released yet another press release espousing promises
13
     of expanded safety efforts—this time on behalf of the Company’s Board of Directors (the
14

15   “Board”)—highlighting at the top of that press release that a “Board Refreshment Process

16   [was] Underway,” the “Board [was] Reviewing Structural Options for PG&E,” and that

17   “Independent Experts [were] to Advise [the] Board on Additional Wildfire Safety Best
18   Practices” (the “January 2019 Press Release”).
19
               34.    The January 2019 Press Release touted that “[t]he Board . . . is making changes to
20
     reinforce the company’s commitment to safety and improvement,” which included, “[i]n addition
21
     to prior actions taken to confront the growing wildfire threat, . . . actively assessing PG&E’s
22

23   operations, finances, management, structure, and governance” (emphases added), while

24   “remain[ing] focused on improving safety and operational effectiveness.” According to the

25   January 2019 Press Release, specific actions the Board would take included, in relevant part:
26
27

28   1
         All other emphases are as they appear in the original statements, unless specified otherwise.
                                                       10
               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 11 of 33



 1                •   [C]onducting a Board refreshment process that includes searching for new
                      directors at both the holding company and its utility subsidiary Pacific Gas
 2                    . . . . The Board is looking to add fresh perspectives to augment its existing
 3                    expertise in safety, operations, and other critical areas. The Board is
                      working with a leading search firm to identify new directors and is
 4                    currently interviewing several candidates[; and]

 5                •   [R]eviewing structural options to best position PG&E to implement
                      necessary changes while meeting customer and operational needs.
 6

 7   In this respect, the January 2019 Press Release also assured investors that the Board had already

 8   “formed a special Board committee that is engaging independent experts to advise on best

 9   practices in wildfire safety. The committee is also assessing the additional operational changes
10
     proposed by management to enhance safety as PG&E prepares for the 2019 wildfire season.”
11
            35.       The January 2019 Press Release also contained a quoted statement from the
12
     Board, which assured investors, in relevant part:
13
            The members of the Board fully understand PG&E’s responsibility to its
14
            customers, the communities it serves, and all of its stakeholders to drive safety
15          and operational excellence. That is why we are redoubling our ongoing wildfire
            safety efforts and are looking at every possible action PG&E can take to
16          improve. We want to tap fresh perspectives and additional expertise to help
            address the changing nature of PG&E’s business and the challenges it faces now
17          and in the future. We are committed to working closely with the California Public
            Utilities Commission, policymakers, and other stakeholders to provide PG&E
18
            customers the safe, reliable, and affordable natural gas and electric services they
19          expect and need.

20   (Emphasis added.)
21          36.       On February 6, 2019, PG&E issued a press release announcing the Company’s
22
     “2019 Wildfire Safety Plan,” which included yet additional safety precautions (the “February 6,
23
     2019 Press Release”). According to the February 6, 2019 Press Release, these “additional and
24
     enhanced safety precautions include[ed] the expansion of PG&E’s Public Safety Power Shutoff”
25

26   (“PSPS”) “program to include all electric lines that pass through high fire-threat areas – both

27   transmission and distribution,” and that “[w]hile customers in high fire-threat areas are more

28   likely to be affected, any of PG&E’s more than 5 million electric customers could have their
                                                       11
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 12 of 33



 1   power shut off for safety only as a last resort when forecasted fire danger conditions warrant.”

 2   Further, the February 6, 2019 Press Release specifically assured investors that “[t]he expanded
 3
     program includes timely notification to customers of potential PSPS events” (emphasis added),
 4
     “reflects the unique size and geography of PG&E’s 70,000-square-mile service area of which
 5
     more than half is located in extreme or elevated fire-threat areas,” and “addresses an array of
 6
     wildfire risk factors through new and ongoing measures.”
 7

 8          37.      Additionally, the February 6, 2019 Press Release touted that PG&E’s 2019

 9   Wildfire Safety Plan “builds on PG&E’s comprehensive Community Wildfire Safety Program,
10   launched in March 2018,” and that “PG&E has completed or is implementing these important
11
     safety enhancements and investments to help keep our customers and communities safe.”
12
     According to Defendants, these actions included, in relevant part, the following:
13
            •     Established a new 24/7 Wildfire Safety Operations Center to monitor wildfire
14
                  risks in real-time and coordinate prevention and response efforts;
15
            •     Expanded its network of PG&E weather stations to enhance weather
16                forecasting and modeling and better predict where wildfire danger could
                  occur, with more than 200 new weather stations installed to date;
17

18          •     Installed new high-definition cameras in high fire-threat areas in Napa, Marin
                  and Sonoma counties to improve real-time monitoring across high fire-risk
19                areas;

20                                                    ***
21
            •     Developed a new program to proactively turn off power for safety, only as a
22                last resort, when extreme fire danger conditions are forecasted (Public Safety
                  Power Shutoff), and coordinated efforts with public safety authorities and
23                other community partners;

24                                                  ***
25
            •     Initiated construction on a pilot resilience zone project in Angwin (Napa
26                County), which includes infrastructure upgrades that enables the company to
                  provide electricity to central community resources if power lines need to be
27                turned off for safety due to high wildfire threats; and
28
                                                     12
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 13 of 33



 1          •     Held over 450 meetings with state and local community leaders and
                  emergency response partners around wildfire safety and preparedness.
 2

 3          38.      The February 6, 2019 Press Release also quoted Michael Lewis (“Lewis”),

 4   PG&E’s Electric Operations Senior Vice President, who assured investors that “[w]e know how

 5   much our customers rely on electric service,” and that the Company understood that
 6   “[p]roactively turning off power is a highly complex issue with significant public safety risks on
 7
     both sides – all of which need to be carefully considered and addressed.”
 8
            39.      The February 6, 2019 Press Release additionally quoted Sumeet Singh (“Singh”),
 9
     PG&E’s Vice President of the Community Wildfire Safety Program, who assured investors that
10

11   “an extended and more dangerous wildfire season . . . demands urgent action and coordination,”

12   and that “[t]he wildfire safety actions and programs described in [PG&E’s] 2019 plan address the

13   company’s unique and diverse service area and provide our regulators, customers and
14
     communities with transparency of our unwavering efforts to help further reduce the risk of
15
     wildfire and improve public safety.”
16
            40.      On February 11, 2019, PG&E issued a press release providing an update on the
17
     Company’s Board refreshment process (the “February 11, 2019 Press Release”). The February
18

19   11, 2019 Press Release touted that “[t]he Board is working with a leading search firm and has

20   identified strong candidates who would add fresh perspectives and augment the Board’s
21   expertise in safety, operations and other critical areas.”
22
            41.      The February 11, 2019 Press Release also contained a statement from the Board,
23
     which assured investors that the Company understood its prior safety deficiencies and was
24
     making every effort to enlist management and those with expertise to rectify these deficiencies.
25

26   Specifically, as quoted in February 11, 2019 Press Release, the Board stated, in relevant part:

27          We fully understand that PG&E must re-earn trust and credibility with its
            customers, regulators, the communities it serves and all of its stakeholders, and
28          we are continuing to make changes that reinforce PG&E’s commitment to safety
                                                       13
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 14 of 33



 1           and improvement. We recognize the importance of adding fresh perspectives to
             the Board to help address the serious challenges the business faces now and in the
 2           future. That is why we are committed to significant Board refreshment with the
             current expectation that no more than five current directors will stand for election
 3
             and the intention that a majority of the Board will be new independent directors.
 4           We have been working diligently to identify respected professionals with relevant
             experience in safety, operations and other critical areas, and we have identified a
 5           number of strong candidates. Throughout this process of identifying and
             evaluating candidates, we intend to remain engaged with our shareholders and
 6           other stakeholders on potential new director nominees to ensure we are aligned
             and are evaluating the most qualified candidates who can help PG&E deliver safe
 7
             and reliable service to our customers in the years ahead.
 8
             42.       On February 28, 2019, PG&E filed an Annual Report on Form 10-K with the
 9
     SEC, reporting the Company’s financial and operating results for the quarter and year ended
10

11   December 31, 2018 (the “2018 10-K”). The 2018 10-K touted PG&E’s 2019 Wildfire Safety

12   Plan, stating, in relevant part:

13           The 2019 Wildfire Safety Plan . . . describes forecasted work and investments in
             2019 that are designed to help further reduce the potential for wildfire ignitions
14           associated with the Utility’s electrical equipment in high fire-threat areas. The
15           2019 Wildfire Safety Plan specifically addresses wildfire risk factors that occur
             most frequently and have potential to start or spread a fire. The new and ongoing
16           safety measures being pursued include:

17                 •   Installing nearly 600 new, high-definition cameras, made available to Cal
                       Fire and local fire officials, in high fire-threat areas by 2022, increasing
18
                       coverage across high fire-threat areas to more than 90%;
19
                   •   Adding approximately 1,300 additional new weather stations by 2022, at a
20                     density of one station roughly every 20 circuit miles in high fire-threat
                       areas; [and]
21

22                                                      ***

23                 •   Partnering with additional communities in high fire-threat areas to create
                       new resilience zones that can power central community resources during a
24                     Public Safety Power Shutoff.
25
             43.       Appended as an exhibit to the 2018 10-K were signed certifications pursuant to
26
     the Sarbanes-Oxley Act of 2002 wherein Defendants Simon and Wells certified that “the [2018]
27
     10-K fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange
28
                                                       14
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 15 of 33



 1   Act of 1934” and that “the information contained in the [2018] 10-K fairly presents, in all

 2   material respects, the financial condition and results of operations of PG&E Corporation.”
 3
             44.     On April 3, 2019, PG&E issued a press release announcing the appointment of a
 4
     new CEO and a refreshed Board focused on enhancing safety culture and operational excellence
 5
     (the “April 3, 2019 Press Release”). The April 3, 2019 Press Release touted that “[s]afety at
 6
     PG&E is the central-most mission of both the management team and the Board,” and that, “[t]o
 7

 8   that end, PG&E made a commitment to enacting leadership changes, including selecting a new

 9   CEO and undertaking a significant Board refreshment process.” Further, the April 3, 2019 Press
10   Release touted that the “refreshed Board . . . includes 13 highly accomplished individuals
11
     committed to further enhancing PG&E’s safety culture, understanding and properly responding
12
     to customer concerns and fairly treating wildfire victims, employees, retirees and other interested
13
     parties.”
14

15           45.     The Board, as quoted in the April 3, 2019 Press Release, assured investors that

16   “[w]e have heard the calls for change and have taken action today to ensure that PG&E has the

17   right leadership to bring about real and dynamic change that reinforces our commitment to
18   safety, continuous improvement and operational excellence.” The Board also stated that they
19
     “believe [the] new CEO and the newly constituted Board will help PG&E address California’s
20
     evolving energy challenges and deliver what our customers expect from their energy company.”
21
             46.     With respect to the new Board’s credentials, the April 3, 2019 Press Release
22

23   stated, in relevant part:

24           PG&E believes that a diverse Board with a mix of operational, safety, risk
             management, regulatory, restructuring, financial, audit and business experience
25           will be critical in continuing improvements to safety, driving operational
             excellence and navigating the restructuring process. The new directors include
26
             individuals who have lived and worked in California, received degrees from
27           universities in California, and who have California-related regulatory experience.
             The newly comprised Board will include:
28
                                                     15
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 16 of 33



 1                •   Industry leaders who have dedicated their careers to delivering safe and
                      reliable utility service to millions of customers;
 2

 3                •   Leaders with fresh perspectives on safety and risk management; and

 4                •   Leaders with over 125 years of collective experience in financial and
                      operational restructurings, which often involved making fundamental
 5                    changes to corporate culture. This experience will not only help guide
                      PG&E through Chapter 11, but will also enable cultural change at PG&E.
 6

 7          47.       On April 11, 2019, PG&E issued another press release announcing yet further

 8   Board actions to enhance safety operations at the Company (the “April 11, 2019 Press Release”).
 9   According to the April 11, 2019 Press Release, these further actions included:
10
            •     Appointing former state and federal regulator Nora Mead Brownell to
11                serve as Chair of the Board of PG&E Corporation. Ms. Brownell has an
                  expansive career in the energy sector and has served as a Commissioner of the
12                Federal Energy Regulatory Commission (FERC), a member of the
                  Pennsylvania Public Utility Commission and President of the National
13                Association of Regulatory Utility Commissioners.
14
            •     Appointing former U.S. Ambassador Jeffrey Bleich to serve as Chair of
15                the Board of Pacific Gas and Electric Company. Mr. Bleich is a longtime
                  California resident and former Partner at the global law firm Dentons and a
16                leader of its global diplomatic consulting group. He has previously served as
                  the U.S. Ambassador to Australia, Special Counsel to President Obama, Chair
17
                  of the California State University Board of Trustees, President of the
18                California State Bar, a member of the Governor’s International Trade and
                  Investment Council and President of the Bar Association of San Francisco.
19
            •     Appointing Bill Johnson as Chief Executive Officer and President,
20                effective May 1, 2019. Mr. Johnson recently concluded a more than six-year
21                tenure as President and CEO of the Tennessee Valley Authority (TVA), where
                  he was responsible for leading the nation’s largest publicly owned utility in its
22                mission of providing energy, environmental stewardship and economic
                  development across a seven-state region. Mr. Johnson has almost 30 years of
23                experience in the electric utility industry, where he has collaborated closely
                  with elected officials and other community leaders to deliver safe and reliable
24                electricity to millions of customers.
25
            48.       With respect to these new appointments, the Board, as quoted in the April 11,
26
     2019 Press Release, stated that it was “focused on taking additional actions to bring about real
27
     and dynamic change that reinforces our commitment to safety and continuous improvement,”
28
                                                       16
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 17 of 33



 1   and that “[t]he appointments of Nora Mead Brownell and Jeffrey Bleich, two respected leaders

 2   with a deep understanding of the California and federal regulatory environments, underscore our
 3
     commitment to engage with our stakeholders to address the state’s evolving energy challenges.”
 4
             49.    On May 6, 2019, PG&E issued a press release announcing the Company’s
 5
     “coordinated wildfire safety and awareness campaign” with two of California’s largest energy
 6
     companies to prepare Californians for anticipated PSPS events (the “May 2019 Press Release”).
 7

 8   In describing what Californians should expect during a PSPS event, the May 2019 Press Release

 9   assured investors and customers that the Company would utilize various communications
10   methods to keep affected areas, persons, and entities apprised of needed information before,
11
     during, and after a PSPS event. In this regard, the May 2019 Press Release stated, in relevant
12
     part:
13
             Energy companies will aim to send early warning notifications via phone calls,
14           text alerts, emails and other means before turning off power. SDG&E, SCE and
15           PG&E are all working with customers to ensure they have updated contact
             information on file and are able to reach customers before, during and after a
16           Public Safety Power Shutoff event. Energy companies will also use websites and
             social media channels to share information and provide regular updates to local
17           news and radio outlets.
18           50.    On August 2, 2019, PG&E issued a press release announcing new upgrades to
19
     PG&E’s “Wildfire Safety Operations Center” (the “August 2019 Press Release”). The August
20
     2019 Press Release touted that the Wildfire Safety Operations Center “serves as PG&E’s 24/7
21
     hub for monitoring wildfire risks and coordinating prevention and response efforts across
22

23   Northern and Central California” (emphases added).

24           51.    Additionally, the August 2019 Press Release quoted PG&E’s Vice President of

25   the Community Wildfire Safety Program, Singh, who stated that “[t]he newly completed
26
     upgrades to [PG&E’s] Wildfire Safety Operations Center provide additional critical tools to
27
     enable our team of experts to monitor wildfire risks across our service territory,” and that “[t]he
28
                                                     17
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 18 of 33



 1   Wildfire Safety Operations Center played a vital role as [the Company] considered and then

 2   subsequently initiated two Public Safety Power Shutoffs in June.”
 3
            52.     On October 8, 2019, PG&E issued a press release announcing that a PSPS event
 4
     could occur in the near future, impacting more than 600,000 customers across Northern and
 5
     Central California (the “October 8, 2019 Press Release”). Specifically, the October 9, 2019
 6
     Press Release stated that the Company “anticipates that it may begin implementing a Public
 7

 8   Safety Power Shutoff (PSPS) to more than 600,000 customers across portions of nearly 30

 9   northern, central, coastal and Bay Area counties,” and that “[t]his would be a precautionary
10   measure to reduce the risk of wildfire in these communities.”
11
            53.     With respect to communication efforts, the October 9, 2019 Press Release stated
12
     that “[c]ustomers are encouraged to visit pge.com/pspsupdates for the most up-to-date Public
13
     Safety Power Shutoff information, including addresses for the Community Resource Centers as
14

15   they open and a link to an address look-up tool where customers can search their address for

16   potential impacts.”     In this regard, Defendants also represented that “[a]s part of PSPS

17   preparedness efforts,” customer should update their contact information because “PG&E will use
18   this information to alert customers through automated calls, texts, and emails, when possible,
19
     prior to, and during, a Public Safety Power Shutoff.”
20
            54.     The October 8, 2019 Press Release also quoted PG&E’s Electric Operations
21
     Senior Vice President, Lewis, who assured investors and customers that PG&E was “working
22

23   directly with state and local agencies to help prepare [its] customers and the public for this safety

24   event.” That same day, PG&E issued another press release amending the number of affected

25   customers to 800,000.
26
            55.     On October 9, 2019, PG&E issued a press release confirming that the Company
27
     had “implemented the first phase of a Public Safety Power Shutoff (PSPS) across significant
28
                                                      18
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 19 of 33



 1   portions of its service area in response to a widespread, severe wind event” (the “October 9, 2019

 2   Press Release”). The October 9, 2019 Press Release also assured investors and customers that
 3
     “PG&E will use [updated contact] information to alert customers through automated calls, texts,
 4
     and emails, when possible, prior to, and during, a PSPS,” and quoted Lewis, who reaffirmed that
 5
     Defendants would “do what is necessary to keep our communities safe.”
 6
            56.     On October 10, 2019, PG&E issued a press release regarding what was
 7

 8   considered the second phase of the PSPS event, purportedly “sharing important updates related

 9   to the Public Safety Power Shutoff (PSPS) that has been implemented across portions of its
10   service area as a precautionary measure to reduce the risk of wildfire during a widespread, severe
11
     wind event impacting its service area” (the “October 10, 2019 Press Release”). The October 10,
12
     2019 Press Release quoted Singh, who assured investors that the Company’s “meteorological
13
     and operations teams are actively monitoring the weather and this evolving situation, and
14

15   [Defendants] are working directly with state and local agencies to help our customers and

16   communities through this event safely.” The October 10, 2019 Press Release mentioned nothing

17   regarding any perceived issues with PG&E’s facility to communicate with or respond to
18   inquiries from affected customers.
19
            57.     That same day, PG&E issued two more updates regarding the second phase of its
20
     precautionary PSPS event, which equally failed to mention anything regarding any perceived
21
     issues with PG&E’s facility to communicate with or respond to inquiries from affected
22

23   customers. One of those two announcements again quoted Singh, who continued to assert that

24   the Company’s “meteorological and operations teams are actively monitoring the weather and

25   this evolving situation, and [Defendants] are working directly with state and local agencies to
26
     help our customers and communities through this event safely.”
27

28
                                                    19
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 20 of 33



 1           58.     On October 11, 2019, PG&E issued a press release providing updates on what

 2   was considered the third phase of its PSPS precautionary event (the “October 11, 2019 Press
 3
     Release”). The October 11, 2019 Press Release, as with prior PSPS event updates, mentioned
 4
     nothing regarding any perceived issues with PG&E’s facility to communicate with or respond to
 5
     inquiries from affected customers. Two more press releases issued on the same day, providing
 6
     updates on the number of customers still affected by the PSPS event, also failed to disclose
 7

 8   PG&E’s failure to adequately communicate with and provide warnings to customers during the

 9   first, second, or third phases of the event.
10           59.     The statements referenced in ¶¶ 28-58 were materially false and misleading
11
     because Defendants made false and/or misleading statements, as well as failed to disclose
12
     material adverse facts about the Company’s business, operational and compliance policies.
13
     Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:
14

15   (i) PG&E’s purportedly enhanced wildfire prevention and safety protocols and procedures were

16   inadequate to meet the challenges for which they were ostensibly designed; (ii) as a result,

17   PG&E was unprepared for the rolling power cuts the Company implemented to minimize
18   wildfire risk; and (iii) as a result, the Company’s public statements were materially false and
19
     misleading at all relevant times.
20
                                          The Truth Begins to Emerge
21
             60.     On October 12, 2019, the New York Times published an article reporting on
22

23   PG&E’s efforts to deal with the rolling power cuts it had implemented in California aimed at

24   minimizing wildfire risk.           The article reported, among other issues, that “PG&E’s

25   communications and computer systems faltered, and its website went down as customers tried to
26
     find out whether they would be cut off or spared.” According to the article, “[a]s the company
27
     struggled to tell people what areas would be affected and when, chaos and confusion unspooled
28
                                                     20
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 21 of 33



 1   outside. Roads and businesses went dark without warning, nursing homes and other critical

 2   services scrambled to find backup power and even government agencies calling the company
 3
     were put on hold for hours.”
 4
            61.     The New York Times article also described how Elizaveta Malashenko
 5
     (“Malashenko”), Deputy Executive Director for Safety and Enforcement at the California Public
 6
     Utilities Commission, “arrived at 9 a.m. on Tuesday for the first of her two 12-hour shifts at
 7

 8   PG&E’s operations center,” that “said she was stunned by what she saw,” namely, that “PG&E’s

 9   website crashed just ahead of the first rounds of power shut-offs that would leave thousands in
10   the dark,” and that “[t]he situation got so bad at one point that Ms. Malashenko called in
11
     information technology specialists from the state to help restore PG&E’s systems.” Malashenko
12
     also reportedly stated that “[i]t never got to the point where it worked well.”
13
            62.     Additionally, the New York Times article reported that Defendant Johnson later
14

15   admitted that “the systems the company uses to alert residents and businesses that they would

16   lose power didn’t work as they were supposed to.” He was also reported in that article as stating

17   “[w]e did not deliver on this commitment this time,” and “[w]e were not prepared to manage the
18   operational event.”
19
            63.     On this news, PG&E’s stock price fell $0.35 per share, or 4.36%, to close at $7.67
20
     per share on October 14, 2019, the following trading day.
21
            64.     On October 23, 2019, it was reported that as a last resort to prevent additional
22

23   wildfires PG&E began shutting off power to 179,000 homes and businesses in 17 northern and

24   central California counties.

25          65.     Following this news, PG&E’s stock price fell $1.00 per share, or 12.2%, to close
26
     at $7.20 on October 24, 2019.
27

28
                                                      21
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 22 of 33



 1           66.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

 2   decline in the market value of the Company’s securities, Plaintiff and other Class members have
 3
     suffered significant losses and damages.
 4
                            PLAINTIFF’S CLASS ACTION ALLEGATIONS
 5
             67.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 6
     Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
 7

 8   otherwise acquired PG&E securities during the Class Period (the “Class”); and were damaged

 9   upon the revelation of the alleged corrective disclosures.        Excluded from the Class are
10   Defendants herein, the officers and directors of the Company, at all relevant times, members of
11
     their immediate families and their legal representatives, heirs, successors or assigns and any
12
     entity in which Defendants have or had a controlling interest.
13
             68.      The members of the Class are so numerous that joinder of all members is
14

15   impracticable.    Throughout the Class Period, PG&E securities were actively traded on the

16   NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

17   be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or
18   thousands of members in the proposed Class. Record owners and other members of the Class
19
     may be identified from records maintained by PG&E or its transfer agent and may be notified of
20
     the pendency of this action by mail, using the form of notice similar to that customarily used in
21
     securities class actions.
22

23           69.      Plaintiff’s claims are typical of the claims of the members of the Class as all

24   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

25   federal law that is complained of herein.
26
27

28
                                                     22
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 23 of 33



 1           70.       Plaintiff will fairly and adequately protect the interests of the members of the

 2   Class and has retained counsel competent and experienced in class and securities litigation.
 3
     Plaintiff has no interests antagonistic to or in conflict with those of the Class.
 4
             71.       Common questions of law and fact exist as to all members of the Class and
 5
     predominate over any questions solely affecting individual members of the Class. Among the
 6
     questions of law and fact common to the Class are:
 7

 8                 •    whether the federal securities laws were violated by Defendants’ acts as alleged
                        herein;
 9
                   •    whether statements made by Defendants to the investing public during the Class
10
                        Period misrepresented material facts about the business, operations and
11                      management of PG&E;

12                 •    whether the Individual Defendants caused PG&E to issue false and misleading
                        financial statements during the Class Period;
13

14                 •    whether Defendants acted knowingly or recklessly in issuing false and
                        misleading financial statements;
15
                   •    whether the prices of PG&E securities during the Class Period were artificially
16                      inflated because of the Defendants’ conduct complained of herein; and
17
                   •    whether the members of the Class have sustained damages and, if so, what is the
18                      proper measure of damages.

19           72.       A class action is superior to all other available methods for the fair and efficient
20   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
21
     the damages suffered by individual Class members may be relatively small, the expense and
22
     burden of individual litigation make it impossible for members of the Class to individually
23
     redress the wrongs done to them. There will be no difficulty in the management of this action as
24

25   a class action.

26           73.       Plaintiff will rely, in part, upon the presumption of reliance established by the

27   fraud-on-the-market doctrine in that:
28
                                                        23
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 24 of 33



 1                 •    Defendants made public misrepresentations or failed to disclose material facts
                        during the Class Period;
 2

 3                 •    the omissions and misrepresentations were material;

 4                 •    PG&E securities are traded in an efficient market;

 5                 •    the Company’s shares were liquid and traded with moderate to heavy volume
                        during the Class Period;
 6

 7                 •    the Company traded on the NYSE and was covered by multiple analysts;

 8                 •    the misrepresentations and omissions alleged would tend to induce a reasonable
                        investor to misjudge the value of the Company’s securities; and
 9

10                 •    Plaintiff and members of the Class purchased, acquired and/or sold PG&E
                        securities between the time the Defendants failed to disclose or misrepresented
11                      material facts and the time the true facts were disclosed, without knowledge of
                        the omitted or misrepresented facts.
12
             74.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
13

14   presumption of reliance upon the integrity of the market.

15           75.       Alternatively, Plaintiff and the members of the Class are entitled to the
16   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State
17
     of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material
18
     information in their Class Period statements in violation of a duty to disclose such information,
19
     as detailed above.
20

21                                                 COUNT I

22   (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder)

23           76.       Plaintiff repeats and re-alleges each and every allegation contained above as if
24   fully set forth herein.
25
             77.       This Count is asserted against Defendants and is based upon Section 10(b) of the
26
     Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
27

28
                                                       24
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 25 of 33



 1          78.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

 2   course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,
 3
     practices and courses of business which operated as a fraud and deceit upon Plaintiff and the
 4
     other members of the Class; made various untrue statements of material facts and omitted to state
 5
     material facts necessary in order to make the statements made, in light of the circumstances
 6
     under which they were made, not misleading; and employed devices, schemes and artifices to
 7

 8   defraud in connection with the purchase and sale of securities. Such scheme was intended to,

 9   and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and
10   other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of
11
     PG&E securities; and (iii) cause Plaintiff and other members of the Class to purchase or
12
     otherwise acquire PG&E securities and options at artificially inflated prices. In furtherance of
13
     this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the
14

15   actions set forth herein.

16          79.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

17   Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly
18   and annual reports, SEC filings, press releases and other statements and documents described
19
     above, including statements made to securities analysts and the media that were designed to
20
     influence the market for PG&E securities. Such reports, filings, releases and statements were
21
     materially false and misleading in that they failed to disclose material adverse information and
22

23   misrepresented the truth about PG&E’s finances and business prospects.

24          80.       By virtue of their positions at PG&E, Defendants had actual knowledge of the

25   materially false and misleading statements and material omissions alleged herein and intended
26
     thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants
27
     acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose
28
                                                     25
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 26 of 33



 1   such facts as would reveal the materially false and misleading nature of the statements made,

 2   although such facts were readily available to Defendants. Said acts and omissions of Defendants
 3
     were committed willfully or with reckless disregard for the truth. In addition, each Defendant
 4
     knew or recklessly disregarded that material facts were being misrepresented or omitted as
 5
     described above.
 6
             81.     Information showing that Defendants acted knowingly or with reckless disregard
 7

 8   for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

 9   and/or directors of PG&E, the Individual Defendants had knowledge of the details of PG&E’s
10   internal affairs.
11
             82.     The Individual Defendants are liable both directly and indirectly for the wrongs
12
     complained of herein.     Because of their positions of control and authority, the Individual
13
     Defendants were able to and did, directly or indirectly, control the content of the statements of
14

15   PG&E. As officers and/or directors of a publicly-held company, the Individual Defendants had a

16   duty to disseminate timely, accurate, and truthful information with respect to PG&E’s

17   businesses, operations, future financial condition and future prospects.        As a result of the
18   dissemination of the aforementioned false and misleading reports, releases and public statements,
19
     the market price of PG&E securities was artificially inflated throughout the Class Period. In
20
     ignorance of the adverse facts concerning PG&E’s business and financial condition which were
21
     concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise
22

23   acquired PG&E securities at artificially inflated prices and relied upon the price of the securities,

24   the integrity of the market for the securities and/or upon statements disseminated by Defendants,

25   and were damaged thereby.
26
             83.     During the Class Period, PG&E securities were traded on an active and efficient
27
     market. Plaintiff and the other members of the Class, relying on the materially false and
28
                                                      26
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 27 of 33



 1   misleading statements described herein, which the Defendants made, issued or caused to be

 2   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares
 3
     of PG&E securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff
 4
     and the other members of the Class known the truth, they would not have purchased or otherwise
 5
     acquired said securities, or would not have purchased or otherwise acquired them at the inflated
 6
     prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,
 7

 8   the true value of PG&E securities was substantially lower than the prices paid by Plaintiff and

 9   the other members of the Class. The market price of PG&E securities declined sharply upon
10   public disclosure of the facts alleged herein to the injury of Plaintiff and Class members.
11
               84.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,
12
     directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
13
     promulgated thereunder.
14

15             85.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

16   the other members of the Class suffered damages in connection with their respective purchases,

17   acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure
18   that the Company had been disseminating misrepresented financial statements to the investing
19
     public.
20
                                                 COUNT II
21
                            (Violations of Section 20(a) of the Exchange Act)
22

23             86.   Plaintiff repeats and re-alleges each and every allegation contained in the

24   foregoing paragraphs as if fully set forth herein.

25             87.   During the Class Period, the Individual Defendants participated in the operation
26
     and management of PG&E, and conducted and participated, directly and indirectly, in the
27
     conduct of PG&E’s business affairs. Because of their senior positions, they knew the adverse
28
                                                      27
               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 28 of 33



 1   non-public information about PG&E’s misstatement of income and expenses and false financial

 2   statements.
 3
            88.     As officers and/or directors of a publicly owned company, the Individual
 4
     Defendants had a duty to disseminate accurate and truthful information with respect to PG&E’s
 5
     financial condition and results of operations, and to correct promptly any public statements
 6
     issued by PG&E which had become materially false or misleading.
 7

 8          89.     Because of their positions of control and authority as senior officers, the

 9   Individual Defendants were able to, and did, control the contents of the various reports, press
10   releases and public filings which PG&E disseminated in the marketplace during the Class Period
11
     concerning PG&E’s results of operations.         Throughout the Class Period, the Individual
12
     Defendants exercised their power and authority to cause PG&E to engage in the wrongful acts
13
     complained of herein. The Individual Defendants therefore, were “controlling persons” of PG&E
14

15   within the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

16   the unlawful conduct alleged which artificially inflated the market price of PG&E securities.

17          90.     Each of the Individual Defendants, therefore, acted as a controlling person of
18   PG&E. By reason of their senior management positions and/or being directors of PG&E, each of
19
     the Individual Defendants had the power to direct the actions of, and exercised the same to cause,
20
     PG&E to engage in the unlawful acts and conduct complained of herein. Each of the Individual
21
     Defendants exercised control over the general operations of PG&E and possessed the power to
22

23   control the specific activities which comprise the primary violations about which Plaintiff and

24   the other members of the Class complain.

25          91.     By reason of the above conduct, the Individual Defendants are liable pursuant to
26
     Section 20(a) of the Exchange Act for the violations committed by PG&E.
27

28
                                                    28
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 29 of 33



 1                                         PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 3
            A.         Determining that the instant action may be maintained as a class action under
 4
     Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class
 5
     representative;
 6
            B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by
 7

 8   reason of the acts and transactions alleged herein;

 9          C.         Awarding Plaintiff and the other members of the Class prejudgment and post-
10   judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and
11
            D.         Awarding such other and further relief as this Court may deem just and proper.
12
                                      DEMAND FOR TRIAL BY JURY
13
            Plaintiff hereby demands a trial by jury.
14

15   Dated: October 25, 2019

16                                                           Respectfully submitted,

17
                                                             POMERANTZ LLP
18
                                                             /s/ Jennifer Pafiti
19                                                           Jennifer Pafiti (SBN 282790)
                                                             1100 Glendon Avenue, 15th Floor
20                                                           Los Angeles, California 90024
21                                                           Telephone: (310) 405-7190
                                                             E-mail: jpafiti@pomlaw.com
22
                                                             POMERANTZ LLP
23                                                           Jeremy A. Lieberman
                                                             (pro hac vice application forthcoming)
24
                                                             J. Alexander Hood II
25                                                           (pro hac vice application forthcoming)
                                                             600 Third Avenue, 20th Floor
26                                                           New York, New York 10016
                                                             Telephone: (212) 661-1100
27                                                           Facsimile: (212) 661-8665
28                                                           Email: jalieberman@pomlaw.com
                                                             Email: ahood@pomlaw.com
                                                        29
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 30 of 33



 1
                                          POMERANTZ LLP
 2                                        Patrick V. Dahlstrom
                                          (pro hac vice application forthcoming)
 3
                                          10 South La Salle Street, Suite 3505
 4                                        Chicago, Illinois 60603
                                          Telephone: (312) 377-1181
 5                                        Facsimile: (312) 377-1184
                                          Email: pdahlstrom@pomlaw.com
 6
                                          Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                     30
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 31 of 33
Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 32 of 33
       Case 4:19-cv-06996-HSG Document 1 Filed 10/25/19 Page 33 of 33



PG&E Corporation (PCG)                                                   Vataj, Christopher

                                List of Purchases and Sales

                         Purchase              Number of                 Price Per
      Date                or Sale              Shares/Unit              Share/Unit

         8/29/2019             Purchase                        2,500             $10.7100
         8/29/2019             Purchase                        1,000             $10.5950
         9/18/2019             Purchase                        1,500             $11.5400
         9/18/2019             Purchase                        1,500             $11.9139
         9/18/2019             Purchase                          900             $11.8294
         9/11/2019                 Sale                           (1)            $10.7900
         9/11/2019                 Sale                           (1)            $10.7900
         9/11/2019                 Sale                          (10)            $10.7900
         9/11/2019                 Sale                          (10)            $10.7900
         9/11/2019                 Sale                           (1)            $10.7900
         9/11/2019                 Sale                         (977)            $10.7900
         9/11/2019                 Sale                         (200)            $10.7900
         9/18/2019                 Sale                       (2,300)            $11.6500
         9/19/2019                 Sale                       (1,500)            $12.2900
